Citation Nr: 0938832	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  06-35 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an apportionment in excess of $151.00 of the 
Veteran's VA compensation for the support of the Veteran's 
dependent children.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.

The appellant is the Veteran's former spouse.  She seeks an 
apportionment of the Veteran's VA compensation in excess of 
$151.00 per month for the support of the Veteran's dependent 
children.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2008, at which time it was remanded 
for further development.  Following the requested 
development, the Regional Office confirmed and continued its 
decision to apportion $151.00 of the Veteran's VA 
compensation for the support of his dependent children.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  Effective September 1, 2004, the Veteran's income 
consisted of Social Security disability benefits and VA 
compensation associated with his 100 percent service 
connected schedular rating.

2.  The Veteran's children are not residing with him.

3.  As of July 28, 2008, the Veteran was in arrears in his 
child support payments in the amount of $149.40.

4.  As of May 1, 2009, the Veteran was $483.80 in arrears in 
his child support payments.  

5.  Effective July 28, 2008, a $167.00 monthly apportionment 
the Veteran's VA compensation will not cause him undue 
hardship.

6.  Effective December 1, 2008, a $176.00 monthly 
apportionment the Veteran's VA compensation will not cause 
him undue hardship.


CONCLUSIONS OF LAW

1.  Effective July 28, 2008, the criteria for an 
apportionment of  $167.00 per month from the Veteran's VA 
disability compensation benefits on behalf of his dependent 
children have been met.  38 U.S.C.A. §§ 5103, 5103A, 5307 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.450, 3.451 (2009).

2.  Effective December 1, 2008, the criteria for an 
apportionment of $176.00 per month from the Veteran's VA 
disability compensation benefits on behalf of his dependent 
children have been met.  38 U.S.C.A. §§ 5103, 5103A, 5307 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.450, 3.451 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks an increased apportionment from the 
Veteran's VA compensation for the benefit of the Veteran's 
dependent children.  She notes that he has income from a 100 
percent schedular rating for a service connected disorder, as 
well as Social Security disability; that he does not pay rent 
or a mortgage; and that an increased apportionment would not 
be a hardship for the Veteran.  Therefore, she maintains that 
a monthly apportionment of the Veteran's VA benefits in 
excess of $151.00 is warranted.  After reviewing the record, 
the Board will, in part, grant the appeal.

Generally, VA has a duty to assist a veteran in the 
development of his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, that duty does not apply to 
claims predicated on chapter 53 of title 38 of the U.S. Code.  
See Lueras v. Principi,  18 Vet. App. 435 (2004).  Chapter 53 
concerns special provisions relating to VA benefits, such as 
the apportionment of benefits.  38 U.S.C.A. § 5307.  
Nevertheless, that fact does not obviate the need to inform 
each party of the evidence necessary to substantiate their 
claims.  

An apportionment claim is a "contested claim" and is subject 
to special procedural regulations.  See 38 C.F.R.  §§ 19.100, 
19.101, 19.102 (2009).  In conformance with those 
regulations, the RO sent correspondence to the Veteran and 
the appellant in November 2004, December 2008, and April 
2009, which set out the evidence used in adjudicating the 
claim.  VA also provided each party notices and 
determinations related to the contested claim and advised 
each party of the applicable laws and regulations.  

In sum, VA has made all efforts to notify and to assist the 
parties with regards to the evidence obtained and the 
evidence needed.  Indeed, there is no evidence of any error 
in the duty to notify and assist the parties in the 
development of the claim that could result in prejudice to 
either party or otherwise affect the essential fairness of 
the adjudication.  Thus, the Board finds that the VA has 
satisfied any applicable duties to notify and assist the 
parties.  Accordingly, the Board will proceed to the merits 
of the appeal.

The appellant and the Veteran were married in March 1999.  
They had two children, one born in November 1998 and the 
other born in April 2001.  

At the time he was married, the Veteran was receiving a 100 
percent schedular rating for his service-connected 
posttraumatic stress disorder.  He was informed that he was 
being paid VA compensation at the rate for a Veteran with a 
spouse and two children.  

In August 2004, the appellant and the Veteran divorced and 
were granted joint custody of their children.  That month, 
the appellant filed a claim for an apportionment of the 
Veteran's VA compensation on behalf of the children.

In the divorce decree, the appellant was awarded $978.50 in 
child support arrears, and $643.00 per month in child 
support.  It was further decreed that the appellant would be 
entitled to twenty five percent of any future cost of living 
increases in the Veteran's two sources of income, Social 
Security disability benefits and VA compensation.  It was 
also decreed that so long as the children continued to 
reside, primarily with her, the appellant was entitled to the 
Veteran's two Social Security disability derivative checks in 
the amount of $280.00 per month.

In November 2004, the Veteran was notified that the appellant 
was being removed from his award of VA compensation, but that 
he would continue to receive compensation at the rate for a 
veteran with two dependent children.

In a November 2004 Financial Status Report, VA Form 5655, the 
appellant reported a monthly income of $1114.10 comprised of 
the following: $436.00 in net take home pay, $280.00 in 
Social Security and $398.00 in child support.  She reported 
average monthly expenses of approximately $1435.00 which 
consisted of the following:  $500.00 in rent or mortgage 
payments; $300.00 for food; $350.00 for utilities and heat; 
$25.00 in credit card payments; $25.00 in lawyer fees; 80.00 
in cell phone fees; and $40.00 to a friend who had loaned her 
money to assist her with her divorce, the purchase of a 
vehicle, and finding a place to live.  She stated that she 
had $50.00 in the bank and $20.00 cash on hand.  Finally, she 
reported that she owned a 1995 Dodge Neon, worth $1500.00.

In March 2005, the RO granted the appellant an apportionment 
of $151.00 per month of the Veteran's VA compensation, 
effective February 1, 2005.  That amount was to be divided 
equally between his two children and represented the 
additional VA compensation he was being paid for a single 
veteran with two children, as opposed to a single veteran 
alone.  Extracted from M21-1, Part I, Appendix B.

On a Financial Status Report, received in May 2005, the 
Veteran reported a total monthly net income of $2949.00, 
consisting $650.00 in Social Security Disability benefits and 
$2299.00 in VA compensation.  He reported average monthly 
expenses of approximately $1435.00 which consisted of the 
following:  $600.00 in rent or mortgage payments; $800.00 for 
food; $300.00 for utilities and heat; $200.00 in fuel; 
$150.00 in car insurance; $1000.00 in child support; and 
$1105.00 in monthly payments on installment contracts and 
other debts.  He stated that he had $27.00 in the bank and 
$20.00 cash on hand.  Finally, he reported that he owned a 
2004 Chevrolet pick-up truck and a 2000 GMC sport utility 
vehicle, worth $20,000.00 and $8000.00, respectively.

The evidence shows that the Veteran's child support payments 
were sent to the New York State Support Processing Center, 
who distributed the payments to the appellant.  As of July 
28, 2008, it was noted that the Veteran was in arrears in his 
child support payments in the amount of $149.40.

On a Financial Status Report, received in January 2009, the 
Veteran reported a total monthly net income of $3293.00 in 
pension, compensation, or other income.  He reported average 
monthly expenses of approximately $2998.00 which consisted of 
the following:  $450.00 for food; $280.00 for utilities and 
heat; $875.00 in two car payments; $600.00 in fuel; $150.00 
in car insurance; and $643.00 in child support.  He stated 
that he had $10.97 in the bank and $20.00 cash on hand.  
Finally, he reported that he owned a 2004 GMC sport utility 
vehicle and a 2007 Chevrolet HHR, worth $5000.00 and 
$8500.00, respectively.

In May 2009, a computerized document from the New York State 
Office of Temporary and Disability Assistance, Division of 
Child Support Enforcement showed that the Veteran was $483.80 
in arrears in his child support payments.  

On a Financial Status Report, received in May 2009, the 
appellant reported a total monthly net income of $2231.46 
consisting of monthly net take home pay of approximately 
$1070.46, $151.00 in VA apportioned benefits, $367.00 in 
Social Security, and $643.00 in child support.  She reported 
average monthly expenses of approximately $2117.00 which 
consisted of the following:  $510.00 for rent or mortgage; 
$500.00 to $700.00 for food; $250.00 for heat; $125. 00 for 
electricity; $150.00 in car insurance; $100.00 for the 
telephone; $65.00 for water and sewage; and $417.00 in 
monthly payments on installment contracts and other debts.  
She stated that he had $300.00 in the bank and $25.00 cash on 
hand.  She also reported that she owned a 2003 Chevrolet 
Trailblazer.  Finally, she noted that she had been 
adjudicated bankrupt and that she had been discharged from 
bankruptcy in June 2006.

The Applicable Law and Regulations

VA regulations provide for two types of apportionments.  
Under 38 C.F.R. § 3.450, "all or any part" of a veteran's 
compensation benefits may be apportioned if the Veteran's 
children are not residing with him and he is not reasonably 
discharging his responsibility for the children's support.  
It is not necessary for the appellant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

Alternatively, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned between the Veteran 
and his dependents on the basis of the facts in the 
individual case as long as such apportionment would not cause 
undue hardship to other persons in interest, including the 
Veteran.  38 C.F.R. § 3.451. Ordinarily, an apportionment of 
more than 50 percent of the Veteran's benefits would 
constitute undue hardship on him, whereas an apportionment of 
less than 20 percent of the Veteran's benefits would not 
provide a reasonable amount for any apportionee.  Id.

In determining the basis for special apportionment, 
consideration is given to such factors as the amount of VA 
benefits payable, other income and resources of the Veteran 
and those dependents on whose behalf the apportionment is 
claimed, and the special needs of the Veteran, his dependents 
and the apportionment claimants.  Id.

Analysis

The Board has considered the evidence of record and the 
contentions of both parties, and finds that the evidence 
supports an increased monthly apportionment of $167.00 of the 
Veteran's VA compensation, effective July 28, 2008, and an 
increased monthly apportionment of $176, effective December 
1, 2008.  Those amounts represent the additional VA 
compensation the Veteran was receiving for a single veteran 
with two children, as opposed to a single veteran alone, 
effective December 1, 2007 and December 1, 2008.  Extracted 
from M21-1, Part I, Appendix B.  Although the Veteran does 
pay child support, the evidence shows that since July 28, 
2008 he has been in arrears and that the arrearages are 
growing.  Indeed, as of July 28, 2008, the Veteran was in 
arrears in his child support payments in the amount of 
$149.40, and as of May 1, 2009, he was $483.80 in arrears.  
To that extent, he has not been discharging his 
responsibility for his children's support.  Consequently, the 
Board finds that an increased apportionment is warranted.  
Accordingly, the appeal is granted to the extent indicated.

In arriving at this decision, the Board notes that the 
appellant's monthly income exceeds her monthly expenses by 
$114.46 cents.  However, under the applicable law and 
regulations, it is not necessary for her to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  Moreover, a monthly increase of 
$16.00, effective July 28, 2008, and a monthly increase of 
$25.00, effective December 1, 2008, would not result in an 
undue hardship for the Veteran.  Based on the financial data 
reported by him, his monthly income exceeds his monthly 
expenses by $295.00.  In this regard, the Board notes that 
despite being single and unemployed, he owns two vehicles and 
pays approximately $600.00 per month in vehicle fuel charges 
despite the fact that he does not work.  Under such 
circumstances, it should not be unduly difficult for him to 
defray an additional $16.00 and $25.00 monthly for the 
benefit of his children.  Indeed, despite the increased 
apportionment, the Veteran's monthly income will continue to 
exceed his monthly expenses.  


ORDER

Effective July 28, 2008, a $167.00 per month apportionment of 
the Veteran's VA disability compensation on behalf of his 
dependent children is granted.  

Effective December 1, 2008, a $176.00 per month apportionment 
of the Veteran's VA disability compensation on behalf of his 
dependent children is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


